DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s reply has ameliorated the previous rejection under 35 USC 112(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 lists protein target analytes as proteins, antigens, immunogens, and types of fragments thereof. Claim 6 depends from claim 1, which requires that the target analyte is an antibody, see lines 5-6. Since the target analyte is an antibody according to instant claim 1 and is  not an antigenic/ immunogenic protein or fragment thereof, as recited in claim 6, the intended  meaning of claim 6 is unclear.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5, 6, and 10-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
Instant claim 1 has been amended to specify that the capture elements are each a SARS-CoV-2 protein that binds to a target analyte.  Instant claims 3 further define the capture SARS-CoV-2 proteins as protein fragments, a peptide, a polypeptide, a polypeptide fragment, an epitope thereof, and any combination.   
In reply to the rejection of record, applicant iterates that the instant claims have been amended to clearly require that the claimed substrate comprises an array with at least one assay spot comprising at least two capture elements, SARS-CoV-2 proteins, printed on the substrate. Applicant points specifically to instant Example 22, paragraphs [0155-0167] for support.
Applicant’s amendments to the instant claims and Example 22 has been fully considered, but are found unpersuasive to ameliorate the rejection of record. While there is support for incorporating art-recognized SARS-CoV-2 nucleoprotein and S1, and whole SARS-CoV-2 proteins, there is no adequate written description for the protein and peptide fragments and epitopes encompassed by instant claim 1, as evidenced by the recitation in instant claim 3.  There is no disclosure for how large the intended fragments are or any description of the claimed epitopes. According to Yellapu et al. (Vaccines. Oct. 8, 2020; 8: 591, of record) analysis of 540 SARS-CoV-2 genomes revealed amino acid variations in all four structural proteins: spike, envelope, membrane, and nucleocapsid, see the abstract and section 3.3, disturbing antigenic determinants and immunogenicity of immunodominant sites within the proteins. The skilled artisan would be unable to identify and differentiate epitopes from non-epitope domains in pathogens, especially fragments of indeterminate structure and length involving residues that are involved in immune escape recognition, as discussed by Sea-Culang et al. (Frontiers in Immunology. 2013; 4: 302, of record).
While the teachings of Yellapu et al. clearly indicate that one skilled in the art can identify SARS-CoV-2 proteins, there is no sufficient evidence of possession for the genus of protein and peptide fragments and epitopes encompassed by the instant claims. There is no adequate written description and evidence of possession of a claimed genus.  The specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof, as discussed by applicant on page 7 of the remarks. The instant disclosure does not convey adequate possession of the fragments and epitopes encompassed by the instant claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 6, 10, 11, 13-19, 21, 22, and 24-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosando et al. MedRxix. June 2020, cited in the IDS and of record.
Rosando et al. teach a 12-multiplex assay (method and kit) to detect antibody responses
against seven SARS-Co V-2 capture antigens (two nucleoproteins constructs, five spike proteins), one nucleoprotein for each seasonal coronavirus NL63 and 229E, and three antigens from other viruses (Influenza A HINI, adenovirus type 40, rubella) which serve as internal controls as they are likely to be seropositive, see the last paragraph on page 6, “Multiplex Combination” in Table 2 on page 12, “Serological signatures and multiple biomarker classification” on page 13, and “Multiplex assays for seroprevalence surveys” on page 16. The capture antigens of Rosando et al. are all coupled to magnetic beads, see the first full paragraph on page 6. Paragraph [0043] of the instant published disclosure, USPgPub 2022/0034886, states that printing assay elements on the substrate encompasses any other method for placing assay elements on a substrate. Therefore, the coupling of the protein capture antigens of Rosando et al. to the bead substrate is analogous to the instant printing on the substrate, as required by instant claim 1. The protein capture antigens of Rosando et al. bind to antibody target analytes, see “Multiplex Combination” in Table 2 on page 12 and Figure 2. A detector secondary antibody conjugated to a fluorescent marker including IR-phycoerythrin (R-PE)-conjugated anti-human IgM and R-PE-conjugated-anti-human IgG are added to the incubated sample and the subsequent fluorescence detected. Positive control serum samples from patients with RT-qPCR confirmed SARS-CoV-2 infection, and negative control samples were also used (Table 1), in addition to two blanks with only beads and no serum, and a standard positive curve prepared from positive controls, see Serological Assays. These teachings anticipate instant claims 1, 3, 5, 6, 10, 11, 13-15, 18, 19, 21, 22, 24, and 27-30. In the Title, Introduction “Samples” and “Results” sections, Rosando et al. teach that the patient samples are blood and serum, to detect serological signatures of SARS-CoV-2 infection, anticipating instant claims 16, 17, 25, 26, and 30.
In reply to the rejection of record, applicant points to instant claim 1 requiring at least two capture elements specific to SARS-CoV-2 printed on the substrate that bind to an antibody target analyte.  Applicant points to page 13, first paragraph of Rosando et al. describing analysis of biomarkers individually in 156 pairwise combinations. Applicant argues that Rosando et al. do not suggest detecting at least two SARS-CoV-2 antibodies simultaneously in a single well assay. 
Applicant’s arguments and a review of the teachings of Rosando et al. have been fully considered, but are found unpersuasive. In the second paragraph on page 13 of Rosando et al., the reference anticipates “multiplex combinations of antibody responses”, depicted in Figure 2B, titled “Multi-antigen ROC analysis”. In the “Multiplex combinations” section of Table 2, applicant in the first paragraph on page 13, Rosando et al. teach: 
We refer to the pattern of multiple antibody responses in multiple dimensions as the serological signature. For all plots of SARS-CoV-2 biomarkers there are two distinct clusters: antibody responses from negative control samples in blue cluster in the bottom left, and antibody responses from serum samples from individuals with RT-qPCR confirmed SARS-CoV-2 infection cluster in the centre and top right.
In the last sentence on page 7 prior to “Statistical evaluation of diagnostic performance”, Rosando et al. state:
The multiplex immunoassay was validated by checking that the MFI obtained were well correlated with those obtained in monoplex (only one conjugated bead type per well).

In “Statistical evaluation of diagnostic performance”, Rosando et al. discusses measured antibody responses to a single antigen in the first paragraph, with results discussed under “Single biomarker classification” on page 10, and discusses measured antibody responses to multiple antigens in the second paragraph, with results discussed under “Serological signatures and multiple biomarker classification” beginning on page 13 and further discussed in “multiplex assays for seroprevalence surveys” on page 15. “Therefore, the 12-multiplex assay of Rosando et al. possesses at least two capture elements detecting at least two SARS-CoV-2 antibodies simultaneously, as instantly required. 
Applicant points to page 13, second paragraph and Figure 2 that Rosando et al. discusses how the performance of a combination of five to six biomarkers increases sensitivity and specificity of COVID-19 infection detection, but that the addition of any further biomarker diminishes returns.
Applicant’s summary of Rosando et al.’s teachings are also depicted in Figure 2C. However, the fact that additional biomarkers is acknowledged by Rosando et al. to be less optimal, does not impair anticipatory teachings of Rosando et al. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, 10-22, and 24-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kumble et al. (WO 2008/067091, cited in the IDS, of record) and Ji et al. (Biosensors and Bioelectronics. 14 July 2020; 166: 112455, of record).
Kumble et al. claim a microporous membrane (substrate) removably attached to a
microtiter plate, see paragraphs [0018, 0074], for detecting at least one target analyte in a
sample, comprising at least one capture element... being able to bind a target analyte, and
optionally comprising a plurality of control elements: i) at least one fiduciary marker, ii) at least
one negative control to monitor background signal, iii) at least one negative control to monitor
assay specificity, iv) at least one positive colorimetric control, v) at least one positive control to
monitor assay performance or any combination thereof, where the target analytes are indicative
of one or more diseases or conditions as set forth in Tables 1-3, bridging pages 22-26, which
includes coronaviruses, as required by instant claims 1, 10-12, and 18-20. See claims 1-10 of Kumble et al. Paragraph [0065] of Kumble et al. teach plural capture elements specific for a target are printed in the membrane surface with one or more control spots, as required by instant claim 1. Paragraphs [0129 and 0130] of Kumble et al. are recited below:

[0129] Up to ninety-six replicate arrays were printed on the membrane. Each array had up to 25 spots printed in 5X5 grids (Number of Columns X Number of Rows). Arrays with less than 25 spots were printed such that they contained 5, 10, 15 or 20 spots in patterns of 5X I, 5X2, 5X3 and 5X4 spots. 

[0130] Each array had a series of control spots that were printed in Column 1 and Row 5. These control spots included a fiduciary marker (a dye-conjugated protein such as BlueRanger Prestained Protein Molecular Weight Marker, Pierce Biotechnology Inc, USA, Catalog Number 26681 ), negative control (phosphate buffered saline containing 20% glycerol and 0.005% Tween 20 and a non-specific antibody), positive controls (enzymeconjugated protein such as streptavidin conjugated horseradish peroxidase, Pierce, Catalog Number 21126) and sample specific controls to monitor the overall performance of the assay.  
According to claim 11 of Kumble et al., the target analytes are selected from a
protein, a protein fragment, an antigen, an antigen fragment, an epitope, a hapten, an immunogen, a virus, a virus coat protein, an antibody, antibody fragment, antibody binding
domain, or any combination thereof, as indicative of infection, see paragraphs [0010, 0054], as
required by instant claims 3 and 6. Kumble et al. also claim a kit for detecting a plurality of
target analytes in a sample, comprising a) a microporous membrane, and optionally one or both
of b) a background reducing reagent, and c) a colorimetric detection system, see claim 13, as
required by instant claim 13. Claims 14 and 15 of Kumble et al. recite the same ingredients
required in the instant kit of corresponding claims 14 and 15. Claims 17 and 18 of Kumble et al.
are drawn to a method for detecting an analyte in a sample by providing a sample comprising a
target analyte to the membrane (substrate) and detecting a result, where the detectable result
includes two or more of a fiduciary marker, at least one colorimetric control, and at least one
positive control to detect an analyte in the sample, as indicative of infection, see paragraph
[0010], as required by instant claims 21, 22, and 27-29. Paragraph [0083] of Kumble et al.
indicates that the target analyte is IgG, as required by instant claim 24. Paragraph [0066] of
Kumble et al. teach the samples are from blood and plasma, as required by instant claims 16, 17,
25, and 26.
	While Kumble et al. teach a method and a kit encompassing detection of antibodies
indicative of infection to various coronaviruses in claims 1-18, paragraphs [0010, 0054], and
Tables 1-3, Kumble et al. do not mention SARS-CoV-2 capture elements, such as the membrane,
nucleocapsid, and/or spike proteins, as recited in instant claims 1, 4, 8, or the antibodies in the
sample produced in response to SARS-CoV-2 infection, as required in instant claims 2, 5, and
21.
	In sections 6.1, 6.2, 6.3, Ji et al. describe assays comprising the nucleoprotein and/or
spike protein of SARS-CoV-2 used to detect antibodies in patient samples, as required by instant claims 1, 21, and 30.
	One of ordinary skill in the art prior to the effective filing date would have been
motivated to have used the SARS-CoV-2 capture elements of the nucleoprotein and/or spike
proteins of Ji et al. in the method and devices of Kumble et al. to detect SARS-CoV-2. One of
ordinary skill in the art prior to the effective filing date would have had a reasonable expectation
of success for using the SARS-CoV-2 capture elements of the nucleoprotein and/or spike
proteins of Ji et al. in the method and devices of Kumble et al. because Kumble et al. teach
detection of antibodies indicative of infection, including various coronaviruses, in claims 1-18,
paragraphs [0010, 0054], and Tables 1-3.
	Applicant argues that Kumble et al. do not teach or suggest a single array comprising an assay spot with at least two capture elements printed on the substrate for the simultaneous detection of antibodies binding to the at least two capture elements.
	Applicant’s arguments and a review of the teachings of Kumble et al. have been fully considered, but are found unpersuasive. Paragraph [0120] of Kumble et al. state (emphasis underlined for convenience): 
[0120] In another embodiment, the microporous membranes of the invention can be used for the simultaneous detection of at least one target analyte in a sample, and preferably a plurality of different target analytes in a sample, and have utility in diagnostic and screening assays.  
 Example 9 of Kumble et al. described “arrays for the simultaneous detection of the presence of antiboidies….in serum” using printed panels of antigens specific for the capture of analytes.
	Applicant argues that the teachings of Ji et al. do not cure the deficiencies of Kumble et al. 
In  reply, the teachings of Ji et al. satisfy the instant requirements of the capture elements of Kumble et al. to be SARS-CoV-2 antigens, i.e., nucleoprotein and spike proteins. 
	One of ordinary skill in the art prior to the effective filing date would have been
motivated to have used the SARS-CoV-2 capture elements of the nucleoprotein and spike
proteins of Ji et al. in the method and devices of Kumble et al. to detect SARS-CoV-2. One of
ordinary skill in the art prior to the effective filing date would have had a reasonable expectation
of success for using the plural SARS-CoV-2 capture elements of the nucleoprotein and spike
proteins of Ji et al. in the method and devices of Kumble et al. because Kumble et al. teach
simultaneous detection of antibodies indicative of infection, including various coronaviruses, paragraphs [0010, 0054, 0116, 0120, 0129, 0130], Example 9, claims 1-18, and Tables 1-3.
	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kumble et al. and Ji et al. as applied to claims 1, 3, 5, 6, 10-22, and 24-30 above, and further in view of Xie et al. (USPgPub 2020/0261907).
	In reply to the rejection of record, applicant summarizes the teachings of Xie et al. and reiterates the arguments presented against Kumble et al. and Ji et al. 
	Applicant’s arguments have been fully considered, but are found unpersuasive since there are no deficiencies to cure in the combined teachings of Kumble et al. and Ji et al. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5, 6, and 10-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of copending Application No. 17/428,967 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-9 of ‘967 anticipate the instant claims of a substrate comprising at least two capture elements specific for SARS-CoV-2 that bind to   antibody target analytes, where the SARS-CoV-2 capture elements are selected from the following proteins: membrane, nucleocapsid, envelope, and/or spike.  The substrate of ‘967 additionally comprises one or more control elements selected from a fiduciary marker, a negative controls to monitor background and/or specificity, positive controls to monitor performance and/or color indications. The substrate of ‘967 anticipates simultaneous detection of SARS-CoV-2 target antibodies because the substrate comprises at least two different SARS-CoV-2 protein capture elements. These claims anticipate instant claims 1, 3, 5, and 6. Claims 10-12 and 18-20 of ‘967 require that the substrate is porous or a bead, microparticle, microplate or membrane, as required by instant claims 10-12 and 18-20. Instant claims 13-17 of ‘967 anticipate the instant kit for simultaneous detection of target SARS-CoV-2 antibodies comprising a background reducing agent, a colorimetric detection system, a wash solution, one or more detection reagents for positive controls, software, and labeled secondary antibody conjugates, for detection from blood or serum samples. Claims 21-26 of ‘967 anticipate the instant method of detecting SARS-CoV-2 antibodies in a blood or plasma sample from a subject, indicative of infection, by contacting the substrate with a sample from a subject suspected of exposure or infection and detecting the presence of SARS-CoV-2 IgG antibodies, where the detection is visible or electrochemical, as required by instant claims 21-26 and 30. Claims 27-29 of ‘967 anticipate a methods of processing a microarray and detecting an analyte in a sample by providing the prepared substrate  comprising capture elements, adding at least one sample to the substrate and processing the substrate for a detectible result, as required by instant claims 27-29.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 3, 5, 6, and 10-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of copending Application No. 17/468,419 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-9 of ‘419 anticipate the instant claims of a substrate comprising at least two capture elements specific for SARS-CoV-2 that bind to   antibody target analytes, where the SARS-CoV-2 capture elements are selected from the following proteins: membrane, nucleocapsid, envelope, and/or spike.  The substrate of ‘419 additionally comprises one or more control elements selected from a fiduciary marker, a negative controls to monitor background and/or specificity, positive controls to monitor performance and/or color indications. The substrate of ‘419 anticipates simultaneous detection of SARS-CoV-2 target antibodies because the substrate comprises at least two different SARS-CoV-2 protein capture elements. These claims anticipate instant claims 1, 3, 5, and 6. Claims 10-12 and 18-20 of ‘419 require that the substrate is porous or a bead, microparticle, microplate or membrane, as required by instant claims 10-12 and 18-20. Instant claims 13-17 of ‘419 anticipate the instant kit for simultaneous detection of target SARS-CoV-2 antibodies comprising a background reducing agent, a colorimetric detection system, a wash solution, one or more detection reagents for positive controls, software, and labeled secondary antibody conjugates, for detection from blood or serum samples. Claims 21-26 of ‘419 anticipate the instant method of detecting SARS-CoV-2 antibodies in a blood or plasma sample from a subject, indicative of infection, by contacting the substrate with a sample from a subject suspected of exposure or infection and detecting the presence of SARS-CoV-2 IgG antibodies, where the detection is visible or electrochemical, as required by instant claims 21-26 and 30. Claims 27-29 of ‘419 anticipate a methods of processing a microarray and detecting an analyte in a sample by providing the prepared substrate  comprising capture elements, adding at least one sample to the substrate and processing the substrate for a detectible result, as required by instant claims 27-29.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
In reply to the rejection, applicant requests that the double patenting rejection be held in abeyance until allowable subject matter is indicated.  
Applicant’s request has been considered, but is unsupported.  According to 37 CFR 1.111, applicant is required to respond to every ground of rejection.  Only objections or requirements as to form not necessary to further consideration may be held in abeyance, not rejections.  With regard to overcoming all types of non-statutory double patenting, MPEP § 804.02 states that these rejections can be overcome by 1) amending the claims so that the rejection is no longer applicable, or 2) filing a terminal disclaimer.  Applicant has done neither of these two remedies in the instant case.  Subsequent lack of attention to this matter may be treated as non-responsive.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANON A FOLEY whose telephone number is (571)272-0898. The examiner can normally be reached M-F, generally 5:30 AM-5 PM, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shanon A. Foley/            Primary Examiner, Art Unit 1648